Exhibit 12.2 NEVADA POWER COMPANY RATIOS OF EARNINGS TO FIXED CHARGES (Dollars in Thousands) Nine Months Ended September 30, Year Ended December 31, 2007 2006 2006 2005 2004 2003 2002 EARNINGS AS DEFINED: Income (Loss) From Continuing Operations After Interest Charges $ 161,280 $ 236,273 $ 224,540 $ 132,734 $ 104,312 $ 19,277 $ (235,070 ) Income Taxes 83,498 123,402 117,510 63,995 56,572 (614 ) (131,784 ) Income (Loss) From Continuing Operations before Income Taxes 244,778 359,675 342,050 196,729 160,884 18,663 (366,854 ) Fixed Charges 143,497 145,750 190,333 159,776 145,055 195,342 137,968 Capitalized Interest (allowance for borrowed funds used during construction) (9,189 ) (10,050 ) (11,614 ) (23,187 ) (5,738 ) (2,700 ) (3,412 ) Total $ 379,086 $ 495,375 $ 520,769 $ 333,318 $ 300,201 $ 211,305 $ (232,298 ) FIXED CHARGES AS DEFINED: Interest Expensed and Capitalized (1) $ 143,497 $ 145,750 $ 190,333 $ 159,776 $ 145,055 $ 195,342 $ 137,968 Total $ 143,497 $ 145,750 $ 190,333 $ 159,776 $ 145,055 $ 195,342 $ 137,968 RATIO OF EARNINGS TO FIXED CHARGES 2.64 3.40 2.74 2.09 2.07 1.08 - DEFICIENCY $ - $ - $ - $ - $ - $ - $ 370,266 (1) Includes amortization of premiums, discounts, and capitalized debt expense and interest component of rent expense. For the purpose of calculating the ratios of earnings to fixed charges, “Fixed charges” represent the aggregate of interest charges on short-term and long-term debt (whether expensed or capitalized) and the portion of rental expense deemed attributable to interest. “Earnings” represents pre-tax income (or loss) from continuing operations before fixed charges (excluding capitalized interest).
